  1NOTICE:  This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Advanced Fire Technology, LLC and Road Sprinkler Fitters UA Local No. 669, a/w United Associa-tion of Journeymen and Apprentices of the Plumbing and Pipe Fitting Industry of the United States and Canada, AFLŒCIO.  Case 7ŒCAŒ46847 April 30, 2004 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS WALSH AND MEISBURG The General Counsel seeks a default judgment in this case on the ground that the Respondent has withdrawn its answer to the complaint.  Upon charges filed by the Un-ion on November 14 and 21, 2003, and January 5 and February 24, 2004, the General Counsel issued the com-plaint on February 27, 2004, against Advanced Fire Technology, LLC, the Respondent, alleging that it has violated Section 8(a)(1) and (3) of the Act.1  The Re-spondent filed an answer to the complaint.  On March 18, 2004, however, the Respondent withdrew its answer. On March 29, 2004, the General Counsel filed a Mo-tion for Default Judgment with the Board.  On April 1, 2004, the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Judgment Section 102.20 of the Board's Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively stated that unless an answer was filed by March 12, 2004, all the allegations in the complaint would be considered admitted.  Although the Respondent filed an answer to the complaint, it subsequently withdrew its answer.  The withdrawal of an answer has the same effect as a failure                                                                                                                      1 The document issued by the General Counsel on February 27, 2004, was entitled, ﬁComplaint, Report on Challenged Ballots and Objections, Order Consolidating Unfair Labor Practice and Representa-tion Cases, and Notice of Consolidated Hearing.ﬂ  An Order Severing Cases and Postponing Objections Hearing was issued on March 19, 2004. to file an answer, i.e., the allegations in the complaint must be considered to be true.2Accordingly, we grant the General Counsel's Motion for Default Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times since October 2003, the Respon-dent, a corporation with an office and place of business located at 2582 Ramblewood Drive, Kalamazoo, Michi-gan, has been a construction contractor engaged in the installation, maintenance, and repair of fire protection systems.  Prior to October 2003, the Respondent™s facil-ity was located at 508 Harrison, Kalamazoo, Michigan. During calendar year 2003, the Respondent purchased and received at its facility and at construction sites in the State of Michigan materials and supplies valued in ex-cess of $50,000 directly from suppliers located outside the State of Michigan. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that Road Sprinkler Fitters UA Local No. 669, a/w United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industry of the United States and Canada, AFLŒCIO, is a labor or-ganization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, John Phillips has been the Re-spondent™s president and a supervisor of the Respondent within the meaning of Section 2(11) of the Act and an agent of the Respondent within the meaning of Section 2(13) of the Act. The Respondent, through its agent John Phillips, on or about the dates and at the locations set forth below, en-gaged in the following conduct:                2 See Maislin Transport, 274 NLRB 529 (1985). 341 NLRB No. 112   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2 Date 
Location 
Conduct 
October 22, 2003 
Resondent™s facil-
ity Promised employees a greater voice in managing the business in order to 
discourage support for the union 
Between October 
22 and November 
7, 2003 Respondent™s 
facility Promised employees that he would improve wages and benefits in order to 

discourage support for the Union. 
December 9, 
2003 Phillips™ vehicle 
Promised employees improved wages and benefits in order to discourage 
support for the Union, and implied that employees who supported the Un-
ion would be laid off or discharged. 
 The Respondent, on about November 7, 2003, at the 
Respondent™s facility, told employees that they were ex-

pected to vote against the Union. On about November 17, 2003, the Respondent, 
through its agent John Phillips, at the Emmanuel Fellow-

ship Church jobsite in Oshtemo Township, issued final 
disciplinary warnings to its employees Lavern Fisk and 
Jose Garcia. On about November 24 and November 28, 2003, the 
Respondent, through its agent John Phillips, reduced gas 
money payments to its employee Lavern Fisk. 
On about November 21, 2003, the Respondent laid off 
its employee Jose Garcia. 
The Respondent engaged in
 the conduct described 
above because its employees 
assisted the Union and en-gaged in concerted activities, and to discourage employ-

ees from engaging in these and other protected concerted 
activities. 
CONCLUSIONS OF LAW By the conduct described 
above, the Respondent has 
interfered with, restrained, and coerced employees in the 
exercise of the rights guaranteed them by Section 7 of the 
Act, in violation of Section 8(a)(1) of the Act.  In addi-
tion, by issuing final disciplinary warnings to employees 
Jose Garcia and Lavern Fi
sk, reducing gas money pay-
ments to Lavern Fisk, and laying off Jose Garcia, the 
Respondent has discriminated in regard to the hire or 
tenure or terms and conditions of employment of its em-
ployees, thereby discouraging membership in a labor 
organization, in violation of Section 8(a)(3) of the Act.  
The Respondent™s unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in cer-
tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(3) 

and (1) by laying off employee Jose Garcia, we shall  
order the Respondent to offer him full reinstatement to 

his former job, or if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges previously en-
joyed, and to make him whole for any loss of earnings 
and other benefits suffered as
 a result of the discrimina-
tion against him.  Backpay shall be computed in accor-
dance with 
F. W. Woolworth Co
., 90 NLRB 289 (1950), 
with interest as prescribed in 
New Horizons for the Re-tarded
, 283 NLRB 1173 (1987).   
We also shall order the Respondent to rescind the 
unlawful final disciplinary warnings issued to Lavern 

Fisk and Jose Garcia. In addition, the Respondent shall be required to re-
move from its files any and all references to the unlawful 

layoff of Jose Garcia, and to the unlawful final discipli-
nary warnings issued to Jose Garcia and Lavern Fisk, and 
to notify them in writing that this has been done and that 

the unlawful conduct will not be used against them in 
any way. 
Finally, we shall order the Respondent to rescind its 
reduction in gas money payments to employee Lavern 
Fisk, and make Fisk whole for any financial loss he may 
have suffered as a result of the Respondent™s unlawful 
action, with interest as prescribed in 
New Horizons for the Retarded
, supra. ORDER The National Labor Relations Board orders that the 
Respondent, Advanced Fire Technology, LLC, Kalama-

zoo, Michigan, its officers, agents, successors, and as-
signs, shall 1  Cease and desist from 
(a)  Promising employees a greater voice in managing 
the business and promising them an improvement in 
wages and benefits in order to discourage support for 
Road Sprinkler Fitters UA Local No. 669, a/w United 
Association of Journeymen and Apprentices of the 
Plumbing and Pipe Fitting Indus
try of the United States and Canada, AFLŒCIO. 
  ADVANCED FIRE TECHNOLOGY, LLC   3(b)  Implying that employees who supported the Union would be laid off or discharged. (c)  Telling employees that they were expected to vote against the Union. (d)  Issuing final disciplinary warnings to employees in order to discourage support for the Union. (e)  Reducing gas money payments to employees in order to discourage support for the Union. (f)  Laying off employees in order to discourage sup-port for the Union. (g)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a)  Within 14 days from the date of this Order, offer Jose Garcia full reinstatement to his former job, or, if that job no longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any other rights and privileges previously enjoyed. (b)  Make whole Jose Garcia for any loss of earnings and other benefits suffered as a result of the discrimina-tion against him, with interest, in the manner set forth in the remedy section of this Decision. (c)  Rescind the final disciplinary warnings issued to Jose Garcia and Lavern Fisk. (d)  Within 14 days from the date of this Order, re-move from its files any and all references to the unlawful layoff of Jose Garcia and to the unlawful final discipli-nary warnings issued to Jose Garcia and Lavern Fisk, and within 3 days thereafter, notify them in writing that this has been done and that the unlawful conduct will not be used against them in any way. (e) Rescind the reduction in gas money payments to Lavern Fisk, and make him whole for any financial loss he may have suffered from the Respondent™s unlawful conduct, with interest, in the manner set forth in the rem-edy section of this Decision. (f) Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, so-cial security payment records, timecards, personnel re-cords and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order. (g)  Within 14 days after service by the Region, post at its facility in Kalamazoo, Michigan, copies of the at-tached notice marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized rep-resentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since October 22, 2003.  (h)  Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply.  Dated, Washington, D.C.   April 30, 2004    Robert J. Battista,    Chairman   Dennis P. Walsh,    Member   Ronald Meisburg,    Member    (SEAL)          NATIONAL LABOR RELATIONS BOARD  APPENDIX  NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice.  FEDERAL LAW GIVES YOU THE RIGHT TO  Form, join or assist a union                                                            3  If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in any of these protected ac-
tivities. 
 WE WILL NOT
 promise our employees a greater voice in 
managing the business and promise them an improve-
ment in wages and benefits in order to discourage sup-
port for Road Sprinkler Fitters UA Local No. 669, a/w 
United Association of Journeymen and Apprentices of 
the Plumbing and Pipe Fitting Industry of the United 
States and Canada, AFLŒCIO.  
WE WILL NOT imply that employees who supported the 
Union would be laid off or discharged.  
WE WILL NOT tell our employees that they are expected 
to vote against the Union. WE WILL NOT issue final disciplinary warnings to em-
ployees in order to discourage support for the Union. 
WE WILL NOT reduce gas money payments to employ-
ees in order to discourage support for the Union. 
WE WILL NOT lay off employees in order to discourage 
support for the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
order, offer Jose Garcia full 
reinstatement to his former 
job, or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
WE WILL make Jose Garcia whole for any loss of earn-
ings and other benefits suffered as a result of the dis-
crimination against him, with interest. 
WE WILL rescind the final disciplinary warnings issued 
to Jose Garcia and Lavern Fisk.  WE WILL, within 14 days from the date of the Board™s 
order, remove from our files any and all references to the 
unlawful layoff of Jose Garcia and to the unlawful final 
disciplinary warnings issued to Jose Garcia and Lavern 
Fisk, and 
WE WILL, within 3 days thereafter, notify them 
in writing that this has been done, and that our unlawful 
conduct will not be used against them in any way. 
WE WILL reinstate the full gas money payments to 
Lavern Fisk, and make him whole for any financial loss 

he may have suffered from our unlawful conduct, with 
interest.  
 ADVANCED FIRE TECHNOLOGY, LLC  